IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                 RENDERED: AUGUST 18, 2022
                                                      NOT TO BE PUBLISHED



               Supreme Court of Kentucky
                               2020-SC-0573-MR


VINCENT BERNARD FICKLIN                                               APPELLANT


                 ON APPEAL FROM WARREN CIRCUIT COURT
V.                   HONORABLE JOHN GRISE, JUDGE
                            NO. 17-CR-00479


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Vincent Ficklin appeals his conviction for the murder and first-degree

robbery of Tim Massey. He claims the trial court erred (1) by denying his

motion in limine to exclude the testimony or limit the conclusions of the

firearm examiner and (2) by failing to grant a directed verdict on the first-

degree robbery charge. Upon review, we affirm the Warren Circuit Court’s

judgment.

                FACTUAL AND PROCEDURAL BACKGROUND

      Massey was killed early in the morning of February 10, 2017, in a house

in Bowling Green, Kentucky, which Massey and others used to sell drugs. A

Warren County jury found Ficklin guilty of intentionally murdering Massey by

shooting him and of the first-degree robbery of Massey. The robbery charge
stemmed from Ficklin also stealing Massey’s Ford Expedition, later found

abandoned in Alabama. The Commonwealth presented multiple witnesses’

testimony in support of Ficklin’s guilt. The witnesses’ testimony, corroborated

by GPS data from Massey’s vehicle, cell phone tower data from Ficklin’s phone,

and security footage from nearby businesses, provided a timeline for Ficklin’s

whereabouts on the night of February 9, 2017, up through his arrival in

Alabama on February 10 driving Massey’s vehicle.

      One witness testified that he was in the house with Ficklin and Massey

and that he had gone to a bedroom to rest. The witness saw Ficklin walk past

the bedroom and shortly afterward heard a loud noise in the kitchen, followed

by the sound of the front door closing. The witness went into the kitchen and

found Massey shot in the head. The witness then saw Massey’s vehicle pull

out of the driveway. Ficklin was gone. Police recovered a 9mm shell casing

near Massey’s body.

      A second witness testified that he was in Franklin, Kentucky, near the

American Legion Hall on the night of February 9, 2017, when he was

approached by Ficklin about a drug debt. This witness testified that someone

shot at him and upon retreating to his vehicle, the witness saw Ficklin up the

street. A third witness saw Ficklin on the Franklin street just before the shots

rang out. Police also recovered shell casings from the Franklin shooting scene.

      The Commonwealth submitted the shell casings from the two crime

scenes to the Kentucky State Police lab for comparison. Ficklin moved pretrial

to exclude or to limit the firearm and toolmark examiner’s testimony. The

                                        2
motion was denied. The examiner testified that he compared the shell casings

and determined that they had been fired from the same gun.

        At the close of the Commonwealth’s case and of all the proof, Ficklin

moved for a directed verdict on the robbery charge.1 The trial court denied

both motions.

        Upon finding Ficklin guilty, the jury recommended the maximum

sentence for each crime, fifty years for the murder and twenty years for the

robbery, and that the sentences run consecutively. The trial court, following

the jury’s recommendation, sentenced Ficklin to seventy years in prison.

        Ficklin raises two arguments on appeal. These claims are addressed in

turn.

                                      ANALYSIS

        I. The Trial Court Did Not Err by Denying the Motion in Limine.

        Ficklin moved to exclude the firearm examiner’s testimony or limit the

testimony so that the examiner did not convey to the jury that he was able to

determine with “certainty” that the casings from Massey’s shooting and the

Franklin shooting were fired from one particular firearm. Ficklin, citing the

2009 National Research Council’s report titled Strengthening Forensic Science

in the United States (NRC Report) and the President’s Council of Advisors on

Science and Technology report titled Forensic Science in Criminal Courts:

Ensuring Scientific Validity of Feature-Comparison Methods (PCAST Report),



       1 Ficklin also moved for a directed verdict on the murder charge, but the trial

court’s denial of that motion was not appealed.

                                           3
argued that the analysis performed by the firearm examiner is no longer

deemed scientifically reliable. Criticism of firearm examination includes no

definite guidelines or standards for examination, reliance on subjective rather

than objective analysis, and no scientific validity to the assertion that any

specific firearm produces unique identifiable markings. Prior to trial, the trial

court conducted a Daubert2 hearing as to the firearm examiner’s qualifications

and experience.

      The firearm examiner explained the process the Kentucky State Police

Forensic Laboratory uses to determine whether two shell casings were likely

fired from the same gun, a process which involves the examiner’s subjective

analysis. The examiner looks at the shell casings through a comparison

microscope to identify individual characteristics caused by the firing process.

Under the Association of Firearm and Toolmark Examiners (AFTE) guidelines,3

the examiner should comparatively examine the two casings’ surface contour

patterns. If the examiner, based upon his experience and training, finds

“significant agreement” between corresponding individual characteristics on

both casings that “significant agreement” supports the conclusion that the

casings were discharged from the same firearm.




      2   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
      3 The PCAST Report examined a 2011 AFTE journal article and scrutinized the

examiner’s subjective conclusions.

                                            4
      The examiner also testified to the scientific reliability of the process. The

Kentucky State Police Forensic Laboratory is accredited by the ANAB4 to

perform firearm and toolmark analysis. The examiner stated that the analysis

is supported by over 100 years of research and that peer review studies and

research papers had found that firearm and toolmark examination had an

error rate of near zero percent. The examiner testified that although the

Kentucky State Police Forensic Laboratory established protocols for its

comparative analysis, AFTE had not created uniform standards to be employed

in every laboratory.

      A number of factors derived from Daubert are recognized as helpful to the

trial court when determining whether the expert’s testimony rests on a reliable

foundation before allowing its admission. Futrell v. Commonwealth, 471

S.W.3d 258, 282 (Ky. 2015). “These [factors] include whether the principle,

theory, or method in question ‘can be (and has been) tested,’ whether it ‘has

been subjected to peer review and publication,’ whether it has a ‘known or

potential rate of error,’ and whether it enjoys acceptance within ‘a relevant

scientific community.’” Id. (quoting Daubert, 509 U.S. at 593-94). Here, the

trial court found a sufficient scientific basis for the jury to consider the firearm

examiner’s testimony. The trial court ruled that any weaknesses of the

approach, including its methodology and reliability, could be presented

through the cross-examination of the Commonwealth’s firearm examiner or



      4   ANSI (American National Standards Institute) National Accreditation Board
(ANAB).

                                           5
examination of an expert for Ficklin. The trial court further concluded that the

firearm examiner could express his opinions “to a reasonable degree of

scientific certainty” or “reasonable degree of certainty in the field of firearm and

toolmark identification.”

      At trial, the firearm examiner testified that he microscopically compared

the shell casing found near the scene of the Franklin shooting to the casing

found near Massey’s body. The examiner found significant agreement of

individual characteristics observed in the breech markings. Accordingly, he

identified the shell casings as having been fired from the same unknown

firearm.

      In Garrett v. Commonwealth, 534 S.W.3d 217 (Ky. 2017), this Court

recently concluded that a trial court did not err by allowing a firearm examiner

to testify that she examined two bullets from two murder scenes visually and

microscopically and made the determination that they were fired from the same

firearm. Like in this case, a Daubert hearing was held. Garrett primarily relied

on the NRC Report, which calls into question the validity of the assumptions

about toolmarks that underlie firearms identification. Id. at 222. This Court

considered the trial court’s application of the Daubert factors to Garrett’s

arguments and United States v. Otero, 849 F. Supp. 2d 425 (D.N.J. 2012), aff'd

557 Fed. Appx. 146 (3rd Cir. 2014), which addresses Daubert arguments

similar to Garrett’s. Otero recognized that the AFTE theory of identification

contains a subjective component in determining “sufficient agreement” which

“must necessarily be based on the examiner’s training and experience.” Id. at

                                         6
432. The Otero court found that “the AFTE theory is testable and has been

tested.” Id. Acknowledging the NRC Report’s criticisms, the Otero court found

that while the toolmark identification procedures “do indeed involve some

degree of subjective analysis and reliance upon the expertise and experience of

the examiner” the methodology is reliable. Id. at 438.

      Ficklin seeks to persuade this Court that Daubert is not satisfied and his

argument in part is that we must reconsider Garrett because Otero’s analysis is

flawed. However, as the trial court in this case pointed out at the pretrial

hearing, it did not consider Garrett dispositive of whether a firearm examiner

may testify at trial about the examination of the shell casings and the

conclusions from that examination. Rather, the trial court’s role is to rule on

the evidence presented whether Daubert is satisfied and if so, to exercise

discretion as to whether the expert’s testimony may be admitted at trial.

Garrett, 534 S.W.3d at 221. Ficklin himself made this point during the pretrial

hearing.

      At the pretrial hearing, Ficklin’s arguments mirrored those presented in

Garrett. After hearing the expert’s testimony, the trial court acknowledged that

controversy exists in regard to the firearm and toolmark examination

assumptions and methodology, but that controversy did not preclude finding

that the testimony was admissible under Daubert. Consequently, based upon

the expert’s testimony, the trial court concluded the firearm examiner’s

testimony could be admitted and the defense could expose at trial the

weaknesses of the firearm and toolmark examination.

                                        7
      Ficklin argues before this Court that the Garrett decision missed the

mark and accepted too much at face value from the firearm examiner

community. Quoting Meskimen v. Commonwealth, 435 S.W.3d 526, 535-36

(Ky. 2013), a hair comparison case in which a Daubert hearing was not held

because the trial court took judicial notice that hair comparison evidence is

scientifically reliable, id. at 534-35, Ficklin points out that “what is

scientifically acceptable today may be found to be incorrect or obsolete in the

future” and “even though caselaw may be in acceptance of a certain method of

analysis, it is the trial court’s duty to ensure that method is supported by

scientific findings, or at least not seriously questioned by recent reputable

scientific findings, before taking judicial notice of its acceptability.” Ficklin

contends that the trial court’s acceptance of the firearm examiner’s testimony

was clear error. Stated another way, Ficklin contends that substantial

evidence did not support the trial court’s findings of fact at the Daubert

hearing. Garrett, 534 S.W.3d at 221.

      Even though this is not a case in which the trial court took judicial

notice of the shell case examination technique as reliable, we view the Daubert

hearing in this case as not being at odds with Meskimen’s guidance. As

discussed above, when conducting the Daubert hearing, the trial court

explained that it did not consider Garrett dispositive, but rather heard

testimony and made its ruling based upon the evidence presented. In short, it

took a fresh look at the issue. Upon review of the hearing testimony, we




                                          8
conclude the trial court did not clearly err when ruling that the expert’s

testimony satisfied Daubert and was admissible at trial. Id.

      Ficklin also argues that the trial court erred by not requiring the firearm

examiner to conform his testimony to the scientifically defensible position

contained in the 2009 NRC Report: that the cartridges displayed similarities

and could not be excluded as having been fired from the same firearm. Ficklin

does not explain how the accepted “reasonable degree of scientific certainty”

standard differs from the requested language and prejudices him. Regardless,

even though the firearm examiner did not express his opinion in terms of a

“reasonable degree of scientific certainty” in compliance with the trial court’s

ruling, Ficklin did not object to the firearm examiner’s testimony that he

concluded the two cartridges came from the same unknown firearm. This

specific claim of error regarding how the firearm examiner phrased his

conclusion is not preserved for this Court’s review.

      II. The Trial Court Did Not Err by Denying a Directed Verdict.

      Ficklin’s second and final claim is that the trial court erred by denying

his motion for a directed verdict on the first-degree robbery charge.

Pertinently, the Commonwealth’s burden was to prove that in the course of

committing theft, Ficklin used or threatened the immediate use of physical

force upon Massey with intent to accomplish the theft and when he did so,

Ficklin was armed with a deadly weapon. Kentucky Revised Statute (KRS)




                                        9
515.020(1).5 At the close of the Commonwealth’s proof, Ficklin moved for a

directed verdict on the basis that the Commonwealth did not produce sufficient

evidence to prove that Ficklin used physical force against Massey and that

Ficklin stole Massey’s truck. At the close of evidence, Ficklin renewed the

motion with the general statement that the Commonwealth had not met its

burden beyond a reasonable doubt.

      In order to preserve a directed verdict issue for appellate review, the

defendant must identify the particular element(s) of that charge the

Commonwealth failed to prove. Ray v. Commonwealth, 611 S.W.3d 250, 266

(Ky. 2020). Here, in support of his appellate argument, Ficklin concedes that

the evidence was sufficient for a jury to find that Ficklin shot Massey and that

thereafter Ficklin stole Massey’s truck. However, he argues that there was no

evidence to prove that it was Ficklin’s intent when he shot Massey to do so in

order to steal Massey’s truck. Ficklin seeks palpable error review if this Court

agrees with the Commonwealth that Ficklin’s “intent” argument is not

preserved.

      Under Kentucky Rule of Criminal Procedure (RCr) 10.26, if an

unpreserved error is found to be palpable and if it affects the substantial rights

of the defendant, the appellate court may grant appropriate relief if manifest

injustice has resulted from the error. An error is palpable when it is “easily



      5  The first-degree robbery instruction findings were pertinently: 1) Ficklin stole
a vehicle from Massey; 2) in the course of doing so and with the intent to accomplish
the theft, he used, or threatened the immediate use of, physical force upon Massey;
and 3) that when he did so, he was armed with a deadly weapon.

                                            10
perceptible, plain, obvious and readily noticeable.” Brewer v. Commonwealth,

206 S.W.3d 343, 349 (Ky. 2006). The error must be “so manifest, fundamental

and unambiguous that it threatens the integrity of the judicial process.” Martin

v. Commonwealth, 207 S.W.3d 1, 5 (Ky. 2006). Ficklin contends that a

conviction without sufficient evidence is a violation of due process, and

therefore necessarily palpable error.

      As noted above, Ficklin asserts that the Commonwealth adduced no

evidence to prove that it was his intent when he shot Massey to do so in order

to steal Massey’s truck. Ficklin points to the testimony he elicited from one of

the Commonwealth’s witnesses about Ficklin’s motive for the shooting—that

Ficklin may have believed Massey to be a police informant—as evidence of his

intent to shoot and kill Massey. Ficklin nevertheless argues that he also had

another intent, the intent to steal Massey’s truck for the unrelated purpose of

effecting an escape.

      Ficklin cites Hobson v. Commonwealth, 306 S.W.3d 478, 482 (Ky. 2010),

as an example of when a threat or use of force is distinct from the commission

of a theft, the elements of robbery are not met, the statute requiring that the

use of force or threat of force be contemporaneous with an intent to accomplish

the theft. With it being undisputed in Hobson that the defendant neither used,

nor threatened to use, force against another until after the defendant fled the

store, abandoning the merchandise he had intended to steal at the checkout

counter, this Court concluded the defendant was entitled to a directed verdict

on the first-degree robbery charge because the defendant’s use of force was not

                                        11
“with intent to accomplish the theft” and a reasonable jury could not conclude

otherwise. Id. at 483. Here, the facts are unlike those in Hobson because the

use of force occurred and then the theft of the vehicle occurred. As addressed

in Hobson, the underlying question is whether there was sufficient evidence

from which the jury could find at the time of the use of force the defendant had

a contemporaneous intent to rob.6

      “[A] person is presumed to intend the logical and probable consequences

of his conduct and ‘a person’s state of mind may be inferred from actions

preceding and following the charged offense.’” Parker v. Commonwealth, 952

S.W.2d 209, 212 (Ky. 1997).

      In assessing evidence as to sufficient proof of intent in criminal
      cases, the requisite intent may be determined from surrounding
      circumstances. All elements of a crime, including intent, can be
      proven by circumstantial evidence. Hardly is the Commonwealth
      ever fortunate enough to present direct proof as to the thought
      process in a defendant’s mind.

Commonwealth v. O’Conner, 372 S.W.3d 855, 857 (Ky. 2012) (internal citations

omitted). “The jury has wide latitude in inferring intent from the evidence.”




      6  As part of its argument that the trial court properly denied the directed
verdict, the Commonwealth cites Ray v. Commonwealth, 611 S.W.3d 250, 267 (Ky.
2020), for the premise that the offense of first-degree robbery is committed even when
the robber decides to steal the property after he kills the victim, so long as the theft
and the murder are part of the same criminal episode. Ficklin disagrees that Ray
stands for that proposition but nevertheless argues that Ray and Bowling v.
Commonwealth, 942 S.W.2d 293 (Ky. 1997), which Ray cites, are cases which stand in
direct contrast to KRS 515.020’s requirement that at the time the force is used, the
perpetrator must have formed the intent to commit the theft. We find Ray factually
distinguishable and we need not and do not consider Ficklin’s assertion that Ray
perpetuated an error made in Bowling.

                                          12
Anastasi v. Commonwealth, 754 S.W.2d 860, 862 (Ky. 1988) (citing Rayburn v.

Commonwealth, 476 S.W.2d 187 (Ky. 1972)).

      “When presented with a motion for a directed verdict, a court must

consider the evidence as a whole, presume the Commonwealth’s proof is true,

draw all reasonable inferences in favor of the Commonwealth, and leave

questions of weight and credibility to the jury.” Acosta v. Commonwealth, 391

S.W.3d 809, 816 (Ky. 2013) (citing Commonwealth v. Benham, 816 S.W.2d 186,

187-88 (Ky. 1991)). A trial court should deny a directed verdict when the

“Commonwealth has produced . . . more than a scintilla [of evidence] and it

would be reasonable for the jury to return a verdict of guilty based on it.” Id.

“On appellate review, the standard is slightly more deferential; the trial court

should be reversed only if ‘it would be clearly unreasonable for a jury to find

guilt.’” Id. Here, the evidence included that upon shooting Massey, Ficklin

immediately stole Massey’s vehicle. It was not clearly unreasonable for the jury

to find that Ficklin had the intent to steal Massey’s vehicle at the time he shot

Massey. The trial court did not err by refusing to grant Ficklin’s motion for a

directed verdict of acquittal.

                                  CONCLUSION

      For the foregoing reasons, the Warren Circuit Court’s judgment is

affirmed.

      All sitting. All concur.




                                        13
COUNSEL FOR APPELLANT:

Aaron Reed Baker
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Robert Lee Baldridge
Assistant Attorney General




                               14